 



Exhibit 10.7(j)
Ms. Amy B. Krallman
1400 E. Ocean Boulevard, #2104
Long Beach, CA 90802
3 May 2006

         
 
  Re:   Retainer Agreement

Dear Amy,
This Retainer Agreement (the “Agreement”) sets forth the terms of employment by
and between TRM Corporation (the “Company”) and Amy B. Krallman (“you”, the
“Executive”) as of March 20, 2006 (the “Effective Date”).

1.   Employment Agreement

  1.1   Employment     (a)   You will hold the position of Senior Vice President
and Corporate Counsel of the Company and perform those duties as are generally
associated with such position. You will report to the President & Chief
Executive Officer. You also agree to perform such acts and duties as the
President & Chief Executive Officer may reasonably direct, to comply with all
applicable policies and procedures of the Company, and to devote such time,
energy and skill to your assignment as the President & Chief Executive Officer
considers reasonably necessary for the performance of your duties. Your
employment hereunder with the Company shall constitute approximately 60% of your
employment. It is acknowledged that you are the Partner and Principle of Buyer
Team Realty and Team Home Loans, and that your responsibilities to these
organizations shall not be considered competition with the Company nor a
violation of this Agreement. You and the Company understand and agree that
circumstances may arise in which you and the Company may mutually agree to
change, in whole or in part, the scope of your responsibilities and the title of
your position. Notwithstanding anything herein to the contrary, you shall not be
precluded from (a) engaging in charitable activities and community affairs or
(b) managing your personal investments and affairs, provided that such
activities do not materially interfere with the proper performance of your
duties and responsibilities under this Agreement or compete with the business of
the Company.

 



--------------------------------------------------------------------------------



 



Ms. Amy B. Krallman
May 3, 2006
Page 2 of 6

  (b)   Your employment with the Company will continue under this Agreement
until terminated by you or the Company as provided in paragraphs 1.5 or 2.1,
below. Notwithstanding the designation of a term for this Agreement, your
employment with the Company will be on an “at will” basis with both you and the
Company retaining the right to terminate the employment relationship at any time
and for any reason, without liability on the part of the Company or any
affiliated or related corporation for the termination, except as expressly
provided in this Agreement. Your last day of employment with the Company is
referred to herein as your Separation Date.     1.2   Salary. During the first
term of this Agreement, you will be paid the annualized equivalent of $250,000
as base salary pro rated based upon approximately 60% of your time being
dedicated to the Company, payable in installments on regular Company paydays.
The first term shall end on June 27, 2006. After the first twelve months of
employment, your base salary shall be set annually by the Compensation Committee
of the Board of Directors.     1.3   Benefits. You will be given an opportunity
to earn incentive compensation in each calendar year during the term of this
Agreement upon the achievement of performance criteria to be established by the
Compensation Committee of the Board of Directors. You will also be eligible to
participate in any benefit plans or programs generally available to the
Company’s management as the Board of Directors shall from time-to-time approve,
which shall include at least four weeks of paid time off (PTO) per year.
Additionally, all options that have been granted to you and that have vested,
shall be exercisable through January 1, 2008.     1.4   Term. The term of your
employment under this Agreement shall commence on the Effective Date and shall
continue for ninety (90) days from the Effective Date (the “Initial Term”).
Following the Initial Term, this Agreement shall automatically renew for
successive ninety (90) day periods unless either the Company or you, as the case
may be, provides written notice to the other party at least thirty (30) days
prior to the termination of the initial Term or any renewal period, stating its
or her desire to terminate or modify this Agreement, or terminates the Agreement
as provided herein below.

 



--------------------------------------------------------------------------------



 



Ms. Amy B. Krallman
May 3, 2006
Page 3 of 6

2.   Termination of Agreement

  2.1   Termination. This Agreement may be terminated as follows:     (a)   This
Agreement may be terminated by you for any reason upon 30 days’ written notice
to the Company, including notice of your intent not to renew the Agreement as
set forth above in Section 1.5.     (b)   This Agreement may be terminated by
the Company for any reason at any time with 30 days’ written notice to you,
(including notice of its intent not to renew the Agreement as set forth above in
Section 1.5), subject only to the obligation of the Company, if you are
terminated for reasons other than those specified in paragraph 2.2, to pay
severance pay according to the following formula:

  (i)   For termination other than through a change of control of the Company,
ninety (90) days pay, plus all incentive compensation earned but unpaid on or
prior to the Separation Date, plus immediate vesting of all stock options or
restricted stock.     (ii)   For termination through change of control of the
Company, one (1) year pay, plus all incentive compensation earned but unpaid on
or prior to the Separation Date, plus immediate vesting of all stock options or
restricted stock.         Severance pay may be paid to you at your option in a
lump sum or in regular payroll period installments.

  (c)   This Agreement shall automatically terminate in the event of your death
or disability. For purposes of this Agreement, “disability” shall mean inability
to perform the essential functions of your position, with or without reasonable
accommodation, for a period of more than six (6) months in a twelve (12) month
period by reason of physical or mental illness or incapacity as determined by a
physician jointly chosen by the Company and Executive or his legal
representative.     (d)   Eligibility for severance pay is conditioned upon your
execution of a Release of Claims in a form provided by the Company at the time
of termination.

 



--------------------------------------------------------------------------------



 



Ms. Amy B. Krallman
May 3, 2006
Page 4 of 6

  2.2   Ineligibility for Severance Pay. With respect to subparagraph 2.1(b),
you will not be eligible for severance pay under this Agreement if:

  (a)   you voluntarily resign or retire from your employment at any time and
for any reason except because of an involuntary reduction in your base salary or
a change of control of the Company;     (b)   the Company terminates your
employment for cause (as defined in paragraph 2.3, below) or your employment
terminates due to your death or disability;     (c)   you breach the terms of
paragraph 3; or     (d)   you fail or refuse to sign the Release of Claims form
provided by the Company at the time of termination.

  2.3   Definition of Cause. For purposes of this Agreement, “cause” for
termination shall be defined as (i) any misappropriation of funds or property of
the Company by you; (ii) the conviction of or plea of guilty or nolo contendere
by you of a felony or of any crime involving moral turpitude; (iii) your
engagement in illegal, immoral or similar conduct tending to place you or the
Company, by association with you, in disrepute; (iv) abuse of alcohol or drugs
to an extent that renders you unable or unfit to perform his duties hereunder;
or (v) your gross dereliction of duty.

3.   Confidentiality

      3.1Preservation and Non-Use of Confidential Information. You acknowledge
that you have a fiduciary duty as an officer and employee of the Company not to
discuss Confidential Information obtained during your employment with the
Company. For purposes of this Agreement, “Confidential Information” means any
and all confidential or proprietary information concerning the Company or its
affiliates, joint venturers or other related entities (“The Company Group”), the
disclosure of which could disadvantage The Company Group. Confidential
Information shall not include (i) any information which is in the public domain,
(ii) which becomes known in the industry through no wrongful act on the part of
you or (iii) which relates to general knowledge about the industry, possessed by
you by virtue of your prior experience in the Business. Confidential Information
includes trades secrets as defined under the Uniform Trades Secrets Act.        
Except pursuant to your employment by the Company and as directed by the
President & Chief Executive Officer, you agree not to use Confidential
Information, during the term of this Agreement or after its

 



--------------------------------------------------------------------------------



 



Ms. Amy B. Krallman
May 3, 2006
Page 5 of 6

      termination for a period of five years, for any personal or business
purpose, either for your own benefit or that of any other person, corporation,
government or other entity.         You also agree that, except pursuant to your
employment by the Company as directed by the President & Chief Executive
Officer, you will not disclose or disseminate any Confidential Information,
directly or indirectly, at any time during the term of this Agreement or after
its termination, to any person, agency, or court unless compelled to do so
pursuant to legal process ( e.g., a summons or subpoena) or otherwise required
by law and then only after providing the Company with prior notice and a copy of
the legal process.     3.2   Covenant not to Compete. You also agree that while
employed by the Company, and for a period of six months after the termination of
employment, you shall not compete with the Company, either directly or
indirectly, in the geographical areas where the Company does business, and you
shall not perform services for or own an interest in any business that does so.
Your work with Buyer Team Realty and Team Home Loans will not be considered to
be a violation of this paragraph 3.2.

4.   Return of Property       On or before your Separation Date, except as
agreed to by the Company, you will return all property belonging to the Company,
including, but not limited to, all documents, business machines, computers,
computer hardware and software programs, computer data, telephones (cellular,
mobile or otherwise), pagers, keys, card keys, credit cards, company vehicle and
other Company-owned property.   5.   Right To Consult with Attorney       You
have the right to consult with an attorney or financial advisor at your own
expense regarding this Agreement.   6.   Dispute Resolution       You agree that
any dispute (1) concerning the interpretation or construction of this Agreement,
(2) arising from your employment with or termination of employment from the
Company, (3) relating to any compensation or benefits you may claim, or
(4) relating in any way to any claim by you for reinstatement or reemployment by
the Company after execution of this Agreement shall be submitted to final and
binding confidential arbitration. Except as specifically provided herein, the
arbitration shall be governed by the rules of the American Arbitration
Association or such other rules as agreed to by the parties. Each party shall be
responsible for its or his own

 



--------------------------------------------------------------------------------



 



Ms. Amy B. Krallman
May 3, 2006
Page 6 of 6

    costs and attorneys’ fees relating to mediation and arbitration. Both
parties agree that the procedures outlined in this paragraph are the exclusive
methods of dispute resolution.   7.   Entire Agreement       This Agreement
contains the entire agreement between you and the Company concerning the subject
matters discussed herein and supersedes any other discussions, agreements,
representations or warranties of any kind. Any modification of this Agreement
shall be effective only if in writing and signed by each party or its duly
authorized representative. This Agreement supersedes all prior employment
agreements between you and the Company or any corporation affiliated with or
related to the Company. The terms of this Agreement are contractual and not mere
recitals. If for any reason any provision of this Agreement shall be held
invalid in whole or in part, such invalidity shall not affect the remainder of
this Agreement.       This Agreement shall be construed in accordance with the
laws of the state of Oregon (without regard to the conflicts of laws provisions
thereof).       In order to reflect your voluntary acceptance and agreement with
these terms, please sign and return the enclosed copy of this letter.

              Sincerely,     TRM CORPORATION
 
       
 
  By:   /s/ Jeffrey F. Brotman
 
       
 
      Jeffrey F. Brotman
 
      President & CEO

ACKNOWLEDGMENT AND AGREEMENT:
I have read this Agreement and voluntarily enter into this Agreement after
careful consideration and the opportunity to review it with financial or legal
counsel of my choice.

         
 
      /s/ Amy B. Krallman
 
       
 
      Amy B. Krallman
 
      Executive

 